NON-FINAL REJECTION (REISSUE OF U.S. PATENT 10,149,221)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	3
III. OTHER PROCEEDINGS	4
IV. STATUS OF CLAIMS	4
V. PRIORITY AND AIA  STATUS	5
VI. DOCUMENTS CITED HEREIN	6
VII. RESPONSE TO ARGUMENTS	6
VIII. DEFECTIVE CONSENT OF ASSIGNEE	10
IX. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112(f)	10
X. CLAIM REJECTIONS – 35 USC § 112(b) (INDEFINITENESS)	16
XI. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)	17
XII. ALLOWABLE SUBJECT MATTER	23
XIII. CONCLUSION	26


I. ACKNOWLEDGEMENTS
 	This final Office action addresses U.S. reissue application No. 16/437,748 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is June 11, 2019 (“Actual Filing Date”). 
 	The Instant Application is a reissue application of U.S. Patent No. 10,149,221 (“Patent Under Reissue”) titled “METHOD AND APPARATUS FOR PERFORMING OPERATION RELATED TO RADIO LINK FAILURE IN A HETEROGENEOUS NETWORK.”   The Patent Under Reissue was a national stage application of a Korean PCT application and assigned by the 
 	On October 6, 2020, Examiner issued a non-final rejection (“Oct 2020 Non-Final Rejection”).
 	On January 6, 2021, Applicant submitted a response to the Oct 2020 Non-Final Rejection (“Jan 2021 Response”).
 	This final Office action addresses the Jan 2021 Response.


II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in 
 	

III. OTHER PROCEEDINGS
 	Based upon Applicants’ statements as set forth in the Instant Application and the Examiner's independent review of the Patent Under Reissue itself and its prosecution history, the Examiner cannot locate any concurrent proceedings before the Office, ongoing litigation, previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction regarding the Patent Under Reissue. 


IV. STATUS OF CLAIMS
 	Claims 1-4 and 6-9 are currently pending (“Pending Claims”).
 	Claim 5 is cancelled.
 	Claims 1-4 and 6-9 are currently examined (“Examined Claims”).
Regarding the Examined Claims and as a result of this Office action:
 	Claims 6, 8, and 9 are rejected under 35 U.S.C. § 112(b).
	Claims 1-4 and 7 are rejected under 35 U.S.C. § 103.



V. PRIORITY AND AIA  STATUS
 	Domestic Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is  a claim for benefit of domestic priority under 35 U.S.C. §§ 120 or 119(e) to provisional application control no. 61/863,441 (“Provisional Application”). To the extent the disclosure of the Provisional Application supports the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of an effective date of August 8, 2013, which is the filing date of the Provisional Application. 	
 	Foreign Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that the Instant Application is a national stage application of PCT/KR2014/006488 (“PCT Application”). To the extent the disclosure of the PCT Application supports the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of a priority date of July 17, 2014, which is the filing date of the PCT Application. The PCT application was published on February 12, 2015, and entered the national stage on February 5, 2016.
 	AIA  Status. Because the instant application contains a claim having an effective date on or after March 16, 2013, the America Invents Act First Inventor to File (“AIA -FITF”) provisions apply. See 35 U.S.C. § 100 (note). In the event the determination of the status of the application as subject to AIA -FITF is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either the pre-AIA  or AIA -FITF status.  

VI. DOCUMENTS CITED HEREIN
 	The following prior art patent application publication is cited herein:
 	U.S. Patent Application Publication 2009/0143093 (“Somasundaram”). 
 	U.S. Patent 9,781,735 (“Comsa”); and
	U.S. Patent 8,977,268 (“Sivansesan”).


VII. RESPONSE TO ARGUMENTS
Defective Consent of Assignee
(see Jan 2021 Response at p. 6)

 	Applicant acknowledges the defective consent of assignee form and indicates that a replacement form will be submitted. In the meantime, the requirement for a corrected form is maintained. 

Explanation of Support for Claim Amendments
(see Jan 2021 Response at p. 6)

 	With the Jan 2021 Response, Applicant has provided an explanation of support for the changes to claims 1 and 8. Accordingly, the previous objection under 37 C.F.R. § 1.173(c) for insufficient explanation of support is withdrawn.

Claim Interpretation – 35 U.S.C. § 112(f)
(see Jan 2021 Response at p. 6)

 	Applicant has amended claim 8 to change “the processor configure to” to “the processor controls to” and asserts that this change should remove the invocation of § 112(f) for the claimed processor element. However, Applicant has not provided any rationale as to why the claimed term should not invoke § 112(f). 
 	The invocation is maintained because the claimed term “processor” is recited as structure plus function without reciting sufficient structure (in the form of an algorithm) for performing the claimed functions. 
           The claimed “processor controls to [execute various functions]” does invoke § 112(f) because, although it denotes structure, it does not denote sufficient structure for performing the entire claimed function.
           Under Federal Circuit precedent, if a disputed claim term does not employ the word “means,” a presumption arises that the term is not a means-plus-function term. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348-49 (Fed. Cir. 2015). The challenger can rebut that presumption by demonstrating that a person of ordinary skill in the art would not understand the term to have sufficiently definite meaning as a name for structure. See id. at 1349. The challenger must demonstrate that, to a person of ordinary skill in the art, the term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function (emphasis added). Id. 
            An off-the shelf hardware processor is not configured to perform the claimed functions without specialized programming thereof. 
            “[A]s originally described in Katz, ‘special programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015). 
            “A microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm.”  See id. 
            Accordingly, a “processor” amounts to insufficient structure for performing the entirety of the claimed functions; rather, it is simply a generic placeholder for structure that is modified by functional language. Accordingly, the 3-prong invocation test for § 112(f), is met.[1] 
            On the other hand, should Applicant stipulate that a hardware processor, per se, is inherently configured to perform the claimed functions, then the claimed limitation “processor controls to [execute various functions]” is anticipated by a conventional prior art processor. 
            It is the Examiner’s position that generic hardware processors are not capable of performing the specialized functions like the ones claimed without additional modification such as being programmed with corresponding algorithms, and that § 112(f) is invoked. 
            Furthermore, Applicant’s attention is directed to informative PTAB decisions Ex parte Erol[2] and Ex parte Smith[3] in which claim limitations “processor adapted to …” and “processor programmed to …” are considered to invoke § 112(f).

           In order to avoid an invocation of § 112(f) for “processor controls to…,” Applicant may amend the claim to include sufficient structure for performing the associated functions of determine whether to scale, determine a scaling factor, and restore the scaled measurement parameter in claim 8.[4] In the context of a computer-implemented generic placeholder, such as “processor,” that would involve positively reciting a disclosed algorithm for performing the claimed function(s). To the extent “basic” functions that are “coextensive” with a microprocessor are claimed, a corresponding algorithm need not be claimed. However, the determine whether to scale, determine a scaling factor, and restore the scaled measurement parameter functions require special programming above and beyond the basic functions of a processor, and in order to avoid invocation of § 112(f), sufficient algorithms for performing the claimed functions should be claimed.

Claim Rejections – 35 U.S.C. § 103
(see Jan 2021 Response at pp. 7-8)

 	Applicant has amended claim 1 to recite a restoring step in which the scaled measurement related parameter is restored based a restoring condition being met. This amendment is sufficient to overcome the previous § 103 based on Somasundaram because Somasundaram does not appear to disclose restoring the scaled TTT (time-to-trigger) parameter based on a restoring condition being met. 
 	However, a new ground of rejection is given below based on the combination of Somasundaram and Sivanesan. 


VIII. DEFECTIVE CONSENT OF ASSIGNEE
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.02.
The submitted consent of assignee form is lacking because it is unclear who signed the form, and consequently, it is unclear whether the person signing the form has apparent authority to do so.
A proper assent of the assignee in compliance with 37 CFR §§ 1.172 and 3.73 is required in reply to this Office action. In addition, the signer’s name should by typed or printed in the appropriate box on the form.


IX. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

	Functional Phrase #1 (claim 8) – a processor, operationally coupled with the base-band circuit, the processor controls to:  
 	receive, from a base station, one or more scaling factors used for scaling the measurement related parameter; 
 	determine whether to scale the measurement related parameter based on a mobility state of the terminal;  
 	determine a scaling factor corresponding to the mobility state of the terminal, among the one or more scaling factors, when the mobility state of the terminal is higher than a threshold mobility state; 
 	scale the measurement related parameter by multiplying the determined scaling factor with the measurement related parameter; and
 	restore the scaled measurement related parameter based on that a measurement related parameter restoring condition is met. 
 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

MPEP 2181(II)(B)

Based upon a review of the Patent Under Reissue, the Examiner concludes that the corresponding structure for the above-identified Functional Phrases is disclosed in the Patent Under Reissue as follows: 
 	
  	Functional Phrase #1 (claim 8) – a processor, operationally coupled with the base-band circuit, the processor controls to:  
 	receive, from a base station, one or more scaling factors used for scaling the measurement related parameter; 
 	determine whether to scale the measurement related parameter based on a mobility state of the terminal;  
 	determine a scaling factor corresponding to the mobility state of the terminal, among the one or more scaling factors, when the mobility state of the terminal is higher than a threshold mobility state;  
 	scale the measurement related parameter by multiplying the determined scaling factor with the measurement related parameter; and
 	restore the scaled measurement related parameter based on that a measurement related parameter restoring condition is met. 
 	– corresponds to processor 2421 (FIG. 24), which is disclosed as a generic computing device specially programmed to execute the claimed functions; the algorithm for performing the claimed functions of the processor is disclosed at FIG. 23, which teaches an example timer T310 scaling method according to the invention.
	The algorithm of FIG. 23 involves the processor of a user equipment (UE) device configured for:
 	(1) receiving multiple configured T310 timer scaling factors from a base station (S2340), and receiving a “small cell” list that includes small cells positioned around the base station (or macro cell) to which the UE is predicted to move (see column 28:32-37);
 	(2) determining that a timer scaling condition is satisfied (S2350) by determining that the UE is positioned near a small cell that is in the small cell list (see column 28:38-40); 
 	(3) selecting a T310 timer scaling factor that corresponds to the speed of the UE (see column 28:38-40);
 	(4) scaling the T310 timer (S2350) by multiplying the selected T310 timer scaling factor and the configured T310 timer (see column 28:41-44);
 	(5) running the scaled T310 timer (S2360);
 	(6) satisfying one of three scaled timer restoring conditions enumerated at column 29:1-11 (S2370); and
 	(7) restoring the original T310 timer (S2380).  

 	Therefore, the corresponding structure of Functional Phrase #1 is a processor or other generic computing device programed to execute the algorithm for scaling a T310 timer, as illustrated in FIG. 24 and described in the accompanying passages. 

If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing (e.g., teachings in prior art patents) that the claim recites sufficient structure for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


X. CLAIM REJECTIONS – 35 USC § 112(b) (INDEFINITENESS)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 6 is indefinite because it improperly depends from a cancelled claim. Accordingly, the metes and bounds of the claim cannot be determined. 
 	Appropriate correction is required.

	Claims 8 and 9 are rejected to because they recite “the processor controls to … ,” 
which appears to be syntactically improper and should be corrected to conform with grammatical principles of the English language. The verb “controls” is broadly interpreted to mean the processor determines the behavior of or supervises the running of something, and it requires a direct object in order to specify what the processor controls. Alternatively, if the processor is being controlled to execute the claimed functions, then the claim should specify an element that is controlling the processor. Alternatively, if the processor is operative to simply execute the claimed functions without controlling or being controlled by another element, then the phrase should be rewritten accordingly (such as by rewriting the various infinitives as action verbs and removing the word, “controls”). 
 	Claims 8 and 9, therefore, are indefinite because it is unclear what is meant by “the processor controls to [various functions].” 
 	Appropriate correction and/or clarification is required. 


XI. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 2, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Somasundaram (U.S. 2009/0143093) and Sivanesan (U.S. 8,977,268).
 	Regarding claim 1, Somasundaram discloses a method (FIG. 3) for scaling a measurement related parameter (i.e., time to trigger TTT parameter) in a wireless communication system, the method performed by a terminal (i.e., a wireless transmit/receive unit WTRU) and comprising: 
 	receiving, from a base station, one or more scaling factors used for scaling the measurement related parameter (see paragraphs [00016-0017] – two different scaling factors for the medium and high mobility states are specified by the network and communicated (i.e., signaled) to the WTRU; see paragraph [0012] and FIG. 1 – the WTRU is in communication with the network via a base station node eNB, so the scaling factors are necessarily received from a base station); 
 	determining whether to scale the measurement related parameter based on a mobility state of the terminal (see paragraphs [0016-0017] – scaling factors are used to scale the signaled TTT for the medium and high mobility states of the WTRU; no scaling factor is used for scaling the TTT parameter when the mobility state of the WTRU is low; accordingly, the WTRU necessarily determines whether to scale the TTT parameter based on its mobility state being medium or high, as opposed to low);  
 	determining a specific scaling factor corresponding to the mobility state of the terminal, among the one or more scaling factors, when the mobility state of the terminal is higher than a threshold mobility state (see paragraphs [0016-0017] – when the mobility state of the WTRU is higher than a “low” state – i.e., it is “medium” or “high” – then a scaling factor specific to either the medium or high mobility state is determined to be a scaling factor used to scale the received TTT parameter corresponding to the low mobility state); and 
 	scaling the measurement related parameter by multiplying the determined scaling factor with the measurement related parameter (see paragraphs [0016-0017] – the TTTs for the medium and high mobility states are calculated by scaling the TTT of the low mobility state with the respective scaling factors). 

 	It is noted that Somasundaram does not appear to expressly teach the steps of “determining whether to scale the measurement related parameter based on a mobility state of the terminal” and “determining a specific scaling factor corresponding to the mobility state of the terminal, among the received one or more scaling factors, when the mobility state of the terminal is higher than a threshold mobility state.”
  	According to the teachings at paragraphs [0016-0017], the received TTT parameter is only scaled for the medium and high mobility states. It is not scaled for the low mobility state. Therefore, determining whether to scale the TTT parameter merely requires knowledge of the mobility state of the WTRU, which is expressly detected at step 340 of Somasundaram’s method. 
 	Likewise, the mobility state of the WTRU determines which scaling factor should be used. When the mobility state is medium, the scaling factor corresponding to the medium state is utilized. When the mobility state is high, the scaling factor corresponding to the high state is utilized.  
 	Accordingly, both the determination of whether to scale the TTT parameter and the determination of which scaling factor to utilize depend directly on the mobility state of the WTRU. Somasundaram’s method expressly detects the mobility state at step 340, and once knowledge of the current mobility state is known, the determinations of whether to scale the TTT parameter and which scaling factor to utilize directly follow.
 	Although such determinations are not expressly stated in Somasundaram’s disclosure, those skilled in the relevant technology of cellular communications would have found these steps to be implicit, or at least obvious, upon understanding Somasundaram’s disclosure and the context surrounding the method of performing a handover procedure disclosed at FIG. 3. 

 	Somasundaram teaches that a TTT may be signaled for a low mobility state; and for medium and high mobility states, the TTT is adjusted by scaling the low-mobility TTT by scaling factors. See Somasundaram at paragraph [0017]. If Somasundaram detects a low-mobility state then the unscaled TTT parameter is utilized. If Somasundaram detects a medium or high mobility state then the TT is scaled by the corresponding scaling factor. 
 	Somasundaram, however, does not appear to teach that a scaled TTT parameter can be subsequently restored to the unscaled condition based on a restoring condition.
  
	Sivanesan discloses a method for controlling handovers in a co-channel network. In particular, Sivanesan’s method involves controlling a handover based on the speed of a user device (UE) in a similar manner to the operation of Somasundaram. See FIGS. 4A and 4B of Sivanesan. In particular, Sivanesan determines and classifies the speed of a user device (S405 and S415) and then adjusts the TTT parameter (S425) based on the device’s mobility state being low, medium, or high (see column 11:38-48). Then, it is determined whether a handoff is required (S435), and if not, then the processes of determining/classifying the speed of the user device and scaling the TTT parameter are repeated (see S435 – “NO” determination loops the process back to step S405).
 	According to Sivanesan’s flowchart for controlling handovers in FIGS. 4A and 4B, a medium- or high-mobility state can be detected, which results in the TTT parameter being scaled at step S425. Thereafter, when it is determined that a handover is not required (S435), the process repeats and subsequently, a low-mobility state can be determined/classified (S405/S415), such as when a user’s device is moving and then comes to a stop. 
 	In the low-mobility state, the TTT parameter is scaled by 1, which is equivalent to not scaling the TTT parameter. Accordingly, when a user device transitions from a medium- or high-mobility state to a low-mobility state, the TTT parameter is restored to the base TTT value by changing it from a scaled value to an unscaled value.  
 	Therefore, Sivanesan teaches when a condition is met (i.e., transitioning from a medium- or high-mobility state to a low-mobility state) the scaled TTT parameter is restored to the unscaled TTT parameter associated with a low-mobility state. 
 	It would have been obvious at the time the invention was made to modify Somasundaram by the teachings of Sivanesan to include a restoring step as claimed since Sivanesan teaches that it was conventional to restore a scaled TTT parameter value to an unscaled TTT parameter value when a user device transitions from a state of movement to a state of low mobility.  

 	Regarding claim 2, the combination of Somasundaram and Sivanesan teaches the method of claim 1, wherein the measurement related parameter is a timer related to a radio link failure (RLF) (i.e., the parameter is a time to trigger TTT timer).
 
 	Regarding claim 7, the combination of Somasundaram and Sivanesan teaches the method of claim 1, wherein the network includes a serving cell (see Somasundaram at paragraph [0027] – the network includes a serving cell, and the WTRU provides reports based on measurements of the serving cell). 

	Claims 3 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Somasundaram (U.S. 2009/0143093), Sivanesan (U.S. 8,977,268), and Comsa (U.S. 9,781,735).
 	Regarding claim 3, the combination of Somasundaram and Sivanesan teaches the method of claim 2, but does not appear to teach the time related to the radio link failure (RLF) is a timer T310.
 	Comsa discloses a method for in-device interference mitigation (see FIG. 3). In particular, Comsa’s method involves determining that a radio link failure (RLF) has occurred (304) and then performing an action to resolve the RLF (306). The resolution of the RLF can include applying a scaling factor to an RLF timer, such as timer T310, used for the RLF resolution procedure (see column 52:35-47). This scaling can be performed to rectify the problem of “the time required to declare a RLF [being] quite large and therefore using a RLF procedure configured to be performed by a wireless device may not be sufficient to maintain an acceptable QoS [quality of service]” (see column 52:17-30).  
 	It would have been obvious at the time the invention was made to modify Somasundaram’s method by the teachings of Comsa to apply the claimed scaling to a T310 timer since Comsa teaches that it was conventional to scale the T310 timer for the purposes of rectifying radio link failure in certain situations in order to maintain an acceptable quality of service.

 	Regarding claim 4, the combination of Somasundaram, Sivanesan, and Comsa teaches the method of claim 3, wherein when a scaling condition of the time related to the radio link failure (RLF) occurs,when the terminal is within the proximity of or detects a small cell (see Somansundaram, paragraph [0033] – scaling is conditioned upon the size of the proximate/detected cell).


XII. ALLOWABLE SUBJECT MATTER
Claims 8 and 9 are subject to § 112(b) rejections, but they would be allowed if rewritten to overcome the rejections. 
	Regarding claim 8, Somasundaram discloses a terminal (WTRU 110, FIG. 2) for scaling a measurement related parameter (i.e., time to trigger TTT parameter) in a wireless communication network, the terminal comprising:
 	a base-band circuit for receiving and transmitting a radio signal (receiver 116 and transmitter 117); and 
 	a processor (processor 115), operationally coupled with the base-band circuit.
Since claim 8 is interpreted according to 35 U.S.C. § 112(f), in which the “processor configured to…” is considered a generic placeholder for “means,” the claim is interpreted so as to incorporate the disclosed algorithm at FIG. 21. 
 	The algorithm of FIG. 21 involves the processor of a user equipment (UE) device configured for:
 	(1) receiving multiple configured T310 timer scaling factors from a base station (S2140), and receiving a “small cell” list that includes small cells positioned around the base station (or macro cell) to which the UE is predicted to move (see column 28:32-37);
 	(2) determining that a timer scaling condition is satisfied (S2150) by determining that the UE is positioned near a small cell that is in the small cell list (see column 28:38-40); 
 	(3) selecting a T310 timer scaling factor that corresponds to the speed of the UE (see column 28:38-40);
 	(4) scaling the T310 timer (S2150) by multiplying the selected T310 timer scaling factor and the configured T310 timer (see column 28:41-44); and
 	(5) running the scaled T310 timer (S2160).
 
 	Somasundaram teaches the processor is configured to:  
 	receive, from a base station, one or more scaling factors used for scaling a measurement related parameter (see paragraphs [00016-0017] – two different scaling factors for the medium and high mobility states are specified by the network and communicated (i.e., signaled) to the WTRU; see paragraph [0012] and FIG. 1 – the WTRU is in communication with the network via a base station node eNB, so the scaling factors are necessarily received from a base station).
	select a scaling factor that corresponds to the speed of the UE (see paragraphs [0016-0017] – when the mobility state of the WTRU is higher than a “low” state – i.e., it is “medium” or “high” – then a scaling factor specific to either the medium or high mobility state is determined to be a scaling factor used to scale the received TTT parameter corresponding to the low mobility state); and 
	scale the TTT timer by multiplying it by the determined scaling factor (see paragraphs [0016-0017] – the TTTs for the medium and high mobility states are calculated by scaling the TTT of the low mobility state with the respective scaling factors); 	and
	running the TTT timer (see paragraph [0005] – the TTT timer is used for determining when to make signal quality comaprisons).
 
	Somasundaram, however, does not appear to teach receiving a list of small cells positioned around the base station to which the UE is predicted to move, and then determining that a condition is satisfied when the UE is positioned near one of the small cells in the list.  	 
 	Furthermore, Somasundaram’s disclosure is operative to scale a time to trigger (TTT) timer and is silent in regards to scaling a T310 timer, as described in FIG. 21. 

 	Claim 9 would be allowed for dependence from claim 8.



XIII. CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        











Conferees:
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                /ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        





    
        
            
        
            
        
            
    

    
        [1][1] See MPEP § 2181(I).
        [2][2] Patent Trial and Appeal Board, appeal no. 2011-001143, serial no. 11/461,109.
        [3][3] Patent Trial and Appeal Board, appeal no. 2012-007631, serial no. 12/579,383.
        [4][4] See MPEP § 2181(I) – Prong (C).